ASTON exhibited his bill, to be relieved against a judgment at law obtained by Barnett. He states that he borrowed a horse of Barnett, for Burks ; that he joined Murks in the note for the horse to Barnett ; that he was only security for Burks, and Barnett was to look to Burks alone ; that Burks let him (Aston) have thej horse for one Burks had before that time got of Ami m : that he, Aston, bet the horse on a race ; and that Barnett well knew Aston was only the security of Burks, and also that the object in view in procuring the ftorsi was to bet him on the race.
*319The bill was demurred to ; a rule was given for join-der in demurrer ; and for want ef joinder, the bill was dismissed.
By the Court.
-The statements in the bill present no ground for defence at law, nor for relief in equity.